United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60608
                        Conference Calendar


EDWIN RABANALES-RABANALES,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 182 905
                        --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Edwin Rabanales-Rabanales, a citizen of Guatemala, petitions

this court for review of an order by the Bureau of Immigration

Appeals (BIA) affirming the Immigration Judge’s (IJ) denial of

his motion to reconsider.    The basis of the motion to reconsider

was the IJ’s denial of Rabanales-Rabanales’s motion for a

continuance during the removal hearing in order to obtain

substitute counsel.

     Rabanales-Rabanales argues that the IJ should have granted

his motion for a continuance because his retained counsel

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60608
                                 -2-

believed that his motion for a change of venue would be ruled

upon before the removal hearing and therefore did not prepare to

attend the hearing.    He asserts that the denial of his motion for

a continuance violated his right to counsel.   Rabanales-Rabanales

has failed to show that his right to counsel was violated or that

the BIA abused its discretion by affirming the IJ’s denial of his

motion to reconsider.    See Rosales v. Bureau of Immigration and

Customs Enforcement, 426 F.3d 733, 736-37 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1055 (2006); Zhao v. Gonzales, 404 F.3d 295,

303 (5th Cir. 2005).

     Rabanales-Rabanales’s petition for review is DENIED.